                Case 1:20-cr-00147-VSB Document 41 Filed 04/13/21 Page 1 of 1

                                             LAW OFFICES OF
                                      STEPHEN TURANO
                                                  ______

                                           sturano@turanolaw.com

 275 MADISON AVENUE                                                                         60 PARK PLACE
 35TH FLOOR                                                                                      SUITE 1101
 NEW YORK, NY 10016                                                                       NEWARK, NJ 07102
        _____                                                                                   ______

 TEL (917) 594-5666                                                                        TEL (973) 648-6777
 FAX (917) 594-5667                                                                        FAX (917) 594-5667
                                                                                                 ______

                                                                                REPLY TO NEW JERSEY OFFICE


                                            April 7, 2021

By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 1007                                                             4/11/2021

                 Re:   United States v. Arsenio Genao Francisco
                       Case No. 20 Cr. 147 (VSB)

Dear Judge Broderick:

        I represent Arsenio Genao Francisco in the above-referenced matter.

       Your Honor permitted Mr. Francisco permission to leave his home on March 15, 2021 and
March 25, 2021to travel to Stamford, Connecticut to appear in person for a traffic violation in
connection (Docket No. S01S-MV21-0061985-S). Mr. Francisco has a follow-up appearance in the
same matter for April 12, 2021 at 10:00 a.m.

       Therefore, I request that Mr. Francisco be permitted to leave his home from 9:00 a.m. to
approximately 1:30 p.m. to attend to the ticket.


                                                              Respectfully submitted,

                                                              /s/ Stephen Turano
                                                              Stephen Turano
                                                              Attorney for Arsenio Genao Francisco

cc: Counsel for the Government (by ECF)
